Per Curiam.

Respondent has been charged with failing to commence a personal injury action on behalf of a client within six months after an initial workmen’s compensation award. On motion of defendant in an action brought by respondent on his client’s behalf in the City Court, the action was dismissed because it was brought too late. Thereafter, respondent falsely represented to his client that his case was on the calendar awaiting trial. He has frankly admitted his improper handling of his client’s claim. His failure to commence suit in time was occasioned by his mistaken belief that the statutory limitation provided in section 29 of the Workmen’s Compensation Law was tolled from the date of the last award made by the Workmen’s Compensation Board rather than the date of its initial award. Respondent’s frankness in admitting his errors to both the Grievance Committee of the Association of the Bar and to the learned Referee and a voluntary and satisfactory financial settlement made with his client during the hearings before the Referee, indicate an awareness of his professional misconduct *28and dereliction of duty to Ms client. That, together with what appears to have been an unblemished record at the Bar for many years, warrants onr leMent consideration.
Respondent should be censured.
Cohn, J. P., Callahan, Beeitel, Botein and Rabin, JJ., concur.
Respondent censured.